                 Case 1:20-mj-09591-UA Document 8 Filed 09/15/20 Page 1 of 1




                                                                                       '   -   ...


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                     ,   .
                          •
                  -            __., . . ..   . -··
     --------------------------------------------                    ORDER
     UNITED STATES

                                                                 20 MJ ... · 9591
                vs.



Rodolfo Henriquez-Campusano


     Io: U.S. Marshals Office



                       It is hereby ordered :

     that defendant, Rodolfo Henriquez-Campusano

     , Reg# (76459 ) -054, be released from custody, The U.S. Marshals are to release the defendant

     unless any pending warrants, detainers or other issues are encountered.




                                                                           Date
                                                                               <::t(r<S/r;;a
